Bleckley, Chief Justice.
The first section of the seventh division of the penal *430code enumerates certain instruments of writing and deals with falsely and fraudulently making, forging, altering or counterfeiting the same, causing or procuring it to be done, or willingly aiding or assisting in the doing thereof, by any person or persons, and proceeds as follows :
“Or shall utter or publish as true any false, fraudulent, forged, altered or counterfeited audited certificate, governor’s, president’s, speaker’s, public officer’s, court’s, or other duly authorized person’s certificate, draft, warrant, or order, so as aforesaid issued, or purporting to have been issued, or auy deed, will, testament, bond, writing obligatory, bill of exchange, promissory note, or order for money or goods, or other thing or things of value; or any acquittance or receipt for money or goods, or other thing or things of value; or any indorsement or assignment of any bond, writing obligatory, bill of exchange, promissory note, or order for money or goods, or other thing or things of value, with intent to defraud the said State, public officers, courts, or persons authorized as aforesaid, or any other person or persons whatsoever, knowing the same to be so falsely and fraudulently made, forged, altered, or counterfeited ; every such person so offending, and being thereof lawfully convicted, shall be punished by imprisonment and labor in the penitentiary for any time not less than four years, nor longer than ten years.” Code, §4442.
By the act of October 27th, 1887, relating to common schools, the county boax’d of education are authorized, upon the report and recommendation of the county school commissioner, to grant to applicants licenses as teachers. Acts 1887, p. 76, §29. In px’actice it would seem that the issuxng of licenses granted by the board devolves xxpon the county school commissioner as their secretary and executive officer. No form appears to be *431prescribed by statute, the whole subject of prescribing forms being committed by the sixth section of the above cited act to the State school commissioner; but it may be assumed that the form rightly in use is that of a certificate signed by the county commissioner. Penal laws are to be construed strictly, and we think it would be too great a strain to bring an instrument which the statute denominates a license under a penal law relating to certificates, merely because the form in which the license happens to be cast is that of a certificate made by a public officer. Besides, reading the language which we have quoted above from the penal code and construing it by its context, we think the certificates therein referred to are such as relate to money, property or things of value. None of the enumerated instruments are of like genus or species with licenses which are issued, not as evidence of a right to money or property, but as evidence of competency or qualification to engage in the business of instruction. The mere absence of any other provision from the statute-book which will reach the nefarious practice of uttering or publishing a,s true an altered license, will not authorize an extension by construction of the provision quoted, in order to make it comprehend such a case. Perhaps it is a casual omission in section 4451 of the code, that it does not provide for uttering or publishing as true, as well as for forging or altering, any writing whatever not elsewhere enumerated. If this indictment had been for altering the license, it would doubtless have been good under this section, but we know of no statute which makes it penal to utter or publish as true an altered teacher’s license issued by the county school commissioner or by any other person.
The court erred in not sustaining the demurrer to the indictment. . Judgment reversed.